Citation Nr: 0712062	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for heart disease, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a liver disability, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  The veteran did not experience heart disease, a liver 
disability, or hypertension during service, or for many years 
after discharge from service, and these disabilities are 
unrelated to service and have not been shown to have been 
caused by or aggravated by the veteran's service-connected 
diabetes mellitus.

2.  The veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The veteran's heart disease, liver disability, and 
hypertension disabilities were not incurred in, or aggravated 
by, active service, nor may they be presumed to have been so 
incurred, and they are not proximately due to, or the result 
of, service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 2, 2007).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disabilities is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

By a September 2002 letter the RO informed the veteran of the 
type of evidence needed to support his claims, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records, VA medical records, 
Social Security Administration (SSA) records, and private 
medical records have been obtained.  The veteran has also 
been afforded VA medical examinations.  The veteran has not 
identified, and the Board is not aware of, any additional 
evidence or information which could be obtained to 
substantiate the claims.  

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease, hypertension, or cirrhosis of the liver 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).



Entitlement to service connection for heart disease, for a 
liver disability, and for hypertension, including as 
secondary to service-connected diabetes mellitus

The veteran's service medical records do not reveal that the 
veteran had heart disease, a liver disability, or 
hypertension during service.  Blood pressure readings and 
EKG's performed during service were normal.  

The private medical records reveal that the veteran had a 
syncopal episode in September 1995 and again in December 
1995.  The veteran sought medical treatment and was diagnosed 
with heart disease, liver disability, and hypertension.  

On VA examination in November 2002 the veteran was noted to 
have restrictive cardiomyopathy, cirrhosis of the liver, and 
pulmonary hypertension.  The examiner thought that the 
veteran's cirrhosis of the liver could have been caused by 
the veteran's cardiac problem.

The 2002 VA medical records show treatment for diabetes 
mellitus.  A June 2002 medical report shows that the veteran 
had a new onset of type II diabetes.  An October 2002 report 
shows that the veteran had diabetes mellitus for 
approximately 3 years, which is several years after the 
veteran's diagnosed heart disease, liver disease and 
hypertension.  

While the veteran asserts that he currently has heart 
disease, a liver disability, and hypertension due to his 
service-connected diabetes mellitus, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The medical evidence of record clearly shows that the veteran 
did not experience heart disease, a liver disability, or 
hypertension during service or within a year of discharge 
from service.  These disabilities were first diagnosed more 
than 10 years after discharge from service and were diagnosed 
well in advance of the veteran's diabetes mellitus.  
Additionally, a review of the extensive medical evidence, 
including VA examination reports, VA medical records, private 
medical records, and SSA records fails to reveal any nexus 
between the veteran's current heart disease, liver 
disability, or hypertension and service.  This medical 
evidence also fails to indicate that the veteran's heart 
disease, liver disability, or hypertension was caused by, or 
aggravated by, the veteran's service-connected diabetes 
mellitus.  

Since there is no medical evidence relating the veteran's 
heart disease, liver disability, or hypertension to service 
or to a service-connected disability, and no medical evidence 
indicating aggravation of those disabilities by a service-
connected disability, the preponderance of the evidence is 
against entitlement to service connection for heart disease, 
for a liver disability, and for hypertension, including as 
secondary to service-connected diabetes mellitus.

Entitlement to service connection for PTSD

The veteran asserts that he has PTSD and that his helicopter 
was shot down while he was in Vietnam.  The record confirms 
that the veteran was in a helicopter crash in service and 
that he was awarded a Purple Heart.  

The veteran was provided a VA psychiatric examination in 
November 2002.  The veteran reported that his helicopter was 
shot down in enemy territory.  The veteran stated that the 
crash killed two people on board.  After a thorough 
examination of the veteran, the VA psychiatrist stated that 
the veteran was not experiencing pathological reactive 
emotional symptoms to trauma.  The VA psychiatrist 
specifically stated that the veteran had no current 
psychiatric disorder.

A review of the other medical evidence of record, including 
service medical records, VA medical records, SSA records, and 
private medical records, fails to show any diagnoses of PTSD.

While the veteran maintains that he has PTSD due to his 
military service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Since there has been no diagnosis of PTSD, the veteran has 
not met the first criteria of 38 C.F.R. § 3.304(f) for 
service connection for PTSD.  Service connection can not be 
granted unless the veteran has a current disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.


ORDER

Entitlement to service connection for heart disease, 
including as secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for a liver disability, 
including as secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.




	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


